Exhibit 10.5

NOVELL, INC.

2009 OMNIBUS INCENTIVE PLAN

2010 RESTRICTED STOCK UNIT AGREEMENT

This 2010 RESTRICTED STOCK UNIT AGREEMENT, dated as of              , 20    
(the “Date of Grant”), is delivered by Novell, Inc. (the “Company”) to
                     (the “Grantee”).

RECITALS

A. The Novell, Inc. 2009 Omnibus Incentive Plan (the “Plan”) provides for the
grant of restricted stock units in accordance with the terms and conditions of
the Plan. The Compensation Committee of the Company’s Board of Directors (the
“Committee”) has decided to make a grant of restricted stock units as an
inducement for the Grantee to continue his or her employment with the Company,
or an Affiliate or a Subsidiary (as such terms are defined in the Plan), and
promote the best interests of the Company and its shareholders. A copy of the
Plan is available at
https://innerweb.novell.com/organizations/finance/shareholder_services/.

B. The Plan is administered by the Committee (as defined in the Plan).

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Restricted Units. The Company hereby grants the Grantee restricted
stock units (the “Restricted Units”). The Restricted Units are subject to the
terms and conditions set forth in this Agreement and the Plan; provided however,
that, subject to the provisions of Section 6 of this Agreement, if an executed,
written agreement between the Company and the Grantee (an “Employment
Agreement”) includes provisions that differ from those set forth in this
Agreement, the provisions of the Employment Agreement will apply to the extent
not contrary to the terms of the Plan.

2. Restricted Unit Account. Restricted Units represent hypothetical shares of
common stock of the Company (“Shares”), and not actual Shares. The Company shall
establish and maintain a Restricted Unit account, as a bookkeeping account on
its records, for the Grantee and shall record in such account the number of
Restricted Units granted to the Grantee. No Shares shall be issued to the
Grantee at the time the grant is made, and the Grantee shall not be, nor have
any of the rights or privileges of, a shareholder of the Company with respect to
any Restricted Units recorded in the account. The Grantee shall not have any
interest in any fund or specific assets of the Company by reason of this award
or the Restricted Unit account established for the Grantee.

3. Vesting. The Restricted Units shall be subject to forfeiture until the
Restricted Units vest. Except as provided below, fifty percent (50%) of the
Restricted Units shall vest on the first anniversary of the Date of Grant and
the remaining fifty percent (50%) of the Restricted Units shall vest on the
second anniversary of the Date of Grant in accordance with the following
schedule, if the Grantee continues to be employed by, or provide service to, the
Company, an Affiliate, or a Subsidiary on the applicable vesting date.



--------------------------------------------------------------------------------

  Vesting Date      

Number of Restricted Units

that Vest

 

 

     

 

 

 

     

 

In the event that the Grantee’s employment or service with the Company, an
Affiliate, or a Subsidiary or, in the event of a Change in Control, the acquiror
or successor of the Company, an Affiliate or a Subsidiary, is involuntarily
terminated without Cause (as defined in the Plan), any unvested Restricted Unit
shall become one-hundred percent (100%) vested as of the date of the Grantee’s
termination of employment or service.

The vesting of the Restricted Units shall be cumulative, but shall not exceed
one hundred percent (100%) of the Restricted Units. If the foregoing schedule
would produce fractional Restricted Units, the number of Restricted Units that
vest shall be rounded down to the nearest whole Restricted Unit.

Unless the Committee provides otherwise, vesting of the Restricted Units granted
hereunder shall be (i) tolled during any unpaid personal leave of absence and
(ii) tolled as of the 91st day of any other leave of absence.

4. Termination of Restricted Units. Except as otherwise provided in an
Employment Agreement, if the Grantee ceases to be employed by, or provide
services to, the Company, an Affiliate, a Subsidiary or, in the event of a
Change in Control, the acquiror or successor of the Company, an Affiliate or a
Subsidiary, due to termination of Grantee’s employment or service for Cause or
due to Grantee’s resignation, retirement, death or disability before all of the
Restricted Units vest, any Restricted Units that are unvested as of the date of
termination of employment or service shall automatically terminate and shall be
forfeited as of the date of the Grantee’s termination of employment or service.
No payment shall be made with respect to any unvested Restricted Units that
terminate as described in this Paragraph 4.

5. Payment of Restricted Units.

(a) If and when the Restricted Units vest, the Company shall issue to the
Grantee one Share for each vested Restricted Unit, subject to tax withholding as
described below, within two (2) months after the applicable vesting date.

(b) The issuance of Shares to the Grantee pursuant to this Agreement is subject
to all applicable foreign, federal, state, local and other taxes. All
obligations of the Company under this Agreement shall be subject to the rights
of the Company to withhold amounts required to be withheld for any taxes, if
applicable. The Grantee shall be required to pay to the Company, or make other
arrangements satisfactory to the Company to provide for the payment of, any
foreign,

 

2



--------------------------------------------------------------------------------

federal, state, local or other taxes that the Company is required to withhold
with respect to the Restricted Units. The Company may elect to satisfy any tax
withholding obligation with respect to Restricted Units by (a) having shares
withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state, local and other tax liabilities,
or (b) taking other reasonable measures determined in its sole discretion to be
appropriate to meet applicable withholding requirements.

(c) The obligation of the Company to deliver Shares when Restricted Units vest
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations.

6. Change of Control. Notwithstanding the provisions of Section 17.1(c) of the
Plan or any other agreement, plan, program or arrangement of the Company or a
Subsidiary, the vesting of the Restricted Units shall not accelerate upon the
occurrence of a Change of Control (as defined in the Plan). The vesting of the
Restricted Units (as such Restricted Units may be adjusted pursuant to this
Section 6) shall remain subject to accelerated vesting upon the termination of
the Grantee’s employment without Cause as set forth in Section 3 hereof. In
connection with a Change of Control, the Committee shall equitably adjust
unvested Restricted Units, in manner to be determined in its sole and absolute
discretion, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available pursuant to the grant of
Restricted Units. Such adjustments may include, but shall not be limited to, an
exchange of unvested Restricted Units for (i) restricted stock units of an
acquirer of or successor to the Company, with such replacement restricted stock
units having a value equal to the value of the Shares underlying the Restricted
Units in the Change of Control or (ii) a right to receive a cash payment in an
amount equal to the value of the Shares underlying the Restricted Units in the
Change of Control, in each case payable in accordance with the vesting and
payment provisions set forth in this Agreement. Any determination made by the
Committee pursuant to this Section 6 shall be final and binding on all persons,
including, without limitation, the Grantee, the Company and its successors and
any other party. Notwithstanding anything in the Plan to the contrary, the
Committee shall not have the discretion to cancel the Restricted Units in
connection with a Change of Control without making an equitable adjustment or
substitution as set forth in this Section 6.

7. Nature of Grant. In accepting the Restricted Units, the Grantee acknowledges
that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
at any time, unless otherwise provided in the Plan and this Agreement; (ii) the
grant of the Restricted Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of restricted stock
units, or benefits in lieu of restricted stock units, even if restricted stock
units have been granted repeatedly in the past; (iii) all decisions with respect
to future restricted stock unit grants, if any, will be at the sole discretion
of the Company and the Committee; (iv) the Grantee’s participation in the Plan
shall not create a right to further employment with the Company, an Affiliate,
or a Subsidiary and shall not interfere with the ability of the Company, an
Affiliate, or a Subsidiary to terminate Grantee’s employment relationship at any
time with or without cause; (v) the Grantee is voluntarily participating in the
Plan; (vi) the Restricted Units are not part of normal or

 

3



--------------------------------------------------------------------------------

expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (vii) in the event that the Grantee is not an employee of the
Company, an Affiliate, or a Subsidiary, the Restricted Units grant will not be
interpreted to form an employment contract or relationship with the Company or
with any Affiliate or Subsidiary; (viii) the future value of the underlying
Shares is unknown and cannot be predicted with certainty; (ix) the value of
Shares acquired upon vesting may increase or decrease in value, and no claim or
entitlement to compensation or damages shall arise from termination of
Restricted Units or from any diminution in value of the Restricted Units or
Shares received upon vesting of Restricted Units, and the Grantee irrevocably
releases the Company and all Affiliates and Subsidiaries from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Agreement,
the Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim; and (x) in the event of termination of the Grantee’s
employment or service for Cause (whether or not in breach of local labor laws)
or due to Grantee’s resignation, retirement, death or disability, the Grantee’s
right to receive Restricted Units and vest under the Plan, if any, will, except
as otherwise provided in an Employment Agreement, terminate effective as of the
date that Grantee is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of termination of the Grantee’s employment or service
for Cause (whether or not in breach of local labor laws) or due to Grantee’s
resignation, retirement, death or disability, the Grantee’s right to receive
Shares pursuant to the Restricted Units after termination of employment, if any,
will be measured by the date of termination of Grantee’s active employment and
will not be extended by any notice period mandated under local law; the
Committee shall have the exclusive discretion to determine when the Grantee is
no longer actively employed for purposes of the Restricted Units award.

8. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan shall prevail. The grant
and payment of the Restricted Units are subject to interpretations, regulations
and determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) rights and obligations with respect to
withholding taxes, (ii) the registration, qualification or listing of the
Shares, (iii) changes in capitalization of the Company, and (iv) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe the Restricted Units pursuant to the terms of the Plan,
and its decisions shall be conclusive as to any questions arising hereunder.

9. No Employment or Other Rights. THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF RESTRICTED UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING IN THE EMPLOY OR SERVICE OF THE COMPANY, AN AFFILIATE, OR A
SUBSIDIARY AT THE WILL OF THE COMPANY, AN AFFILIATE, OR A SUBSIDIARY, AS THE
CASE MAY BE (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED A RESTRICTED
UNIT OR PURCHASING SHARES HEREUNDER). THE GRANTEE FURTHER

 

4



--------------------------------------------------------------------------------

ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER, AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN
EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE OR SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
GRANTEE’S RELATIONSHIP AS AN EMPLOYEE OR SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

10. Data Privacy. The Grantee understands that the Company holds certain
personal information about him or her, including, but not limited to, the
Grantee’s name, home address and telephone number; date of birth; social
security number, social insurance number or other identification number; salary;
nationality; job title; any Shares held in the Company; and/or details of all
Restricted Units or any other entitlement to Shares awarded, canceled, vested,
unvested or outstanding in the Grantee’s favor (collectively, “Data”). The
Grantee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s Data by and among, as
applicable, the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan. The Grantee understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Grantee’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country. The Grantee understands that he or
she may request a list with the names and addresses of any potential recipients
of the Data by contacting his or her local human resources representative. The
Grantee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Grantee’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Grantee may elect to deposit any Shares acquired upon
vesting of Restricted Units. The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that he or she may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in each case without cost, by contacting in
writing his or her local human resources representative. The Grantee
understands, however, that refusing or withdrawing his or her consent may affect
his or her ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.

11. No Stockholder Rights. Neither the Grantee, nor any person entitled to
receive payment in the event of the Grantee’s death, shall have any of the
rights and privileges of a stockholder with respect to Shares until certificates
for Shares have been issued upon vesting of Restricted Units.

12. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or

 

5



--------------------------------------------------------------------------------

by the laws of descent and distribution. In the event of any attempt by the
Grantee to alienate, assign, pledge, hypothecate, or otherwise dispose of the
Restricted Units or any right hereunder, except as provided for in this
Agreement, or in the event of the levy or any attachment, execution or similar
process upon the rights or interests hereby conferred, the Company may terminate
the Restricted Units by notice to the Grantee, and the Restricted Units and all
rights hereunder shall thereupon become null and void. The rights and
protections of the Company hereunder shall extend to any successors or assigns
of the Company and to the Company’s Subsidiaries and Affiliates. This Agreement
may be assigned by the Company without the Grantee’s consent.

13. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof. This Agreement and the Restricted Units are intended to be exempt from
the requirements of section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), by settling the Restricted Units within the short-term
deferral exemption set forth in the requirements under section 409A of the Code,
and this Agreement and the Restricted Units shall be interpreted on a basis
consistent with such intent. For purposes of section 409A of the Code, each
payment made under this Agreement shall be treated as a separate payment. In no
event shall the Grantee, directly or indirectly, designate the calendar year of
payment.

14. I.R.C. Section 83(b). Pursuant to Section 83(b) of the Code, the Grantee
will not be entitled to make an election to be taxed upon grant of the
Restricted Units.

15. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of Director of Shareholder Services at the
corporate headquarters of the Company, and any notice to the Grantee shall be
addressed to the Grantee at the residential address written beneath the
Grantee’s name below. The Grantee agrees to notify the Company in writing upon
any change in such residential address. Any notice shall be delivered by hand,
sent by telecopy or enclosed in a properly sealed envelope addressed as stated
above, registered and deposited, postage prepaid, in a post office regularly
maintained by the applicable postal service.

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

NOVELL, INC. By:  

 

Name:  

 

Title:  

 

 

6



--------------------------------------------------------------------------------

I hereby accept the Restricted Units described in this Agreement, and I agree to
be bound by the terms of the Plan and this Agreement. I hereby further agree
that all the decisions and determinations of the Committee shall be final and
binding.

 

Grantee:  

 

Print Name:  

 

Residential Address:  

 

 

 

 

 

 

7